EXAMINER’S AMENDMENT

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 9-15 in the reply filed on 4/11/22 is acknowledged.


This application is in condition for allowance except for the presence of claims 7-8 directed to an invention non-elected without traverse.  Accordingly, claims 7-8 been cancelled.

REASONS FOR ALLOWANCE
Claims 1-6 and 9-15 are allowed.

The following art is made of record:

US Patent 10,662,322 claims similar compositions, however it is silent on requirements 3, 4 and 5.

US 2012/0208946 teaches similar compositions, however is silent on requirements 1, 3, 4 and 5.

US 2009/0253849 teaches similar compositions, however is silent on requirements 2-5.

US 2011/0034645 gives some motivation for modifying the ash content (requirement 5), however doesn’t claim the same composition or recite the other requirements 1-4.


In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764